 ALBION MALLEABLE IRON COMPANY225employees,employed at the Employer'sBrady, Texas, plant,but excluding secretaries to the vice president,treasurer, plantsuperintendent,shop superintendent,consulting engineer, andaccounting department head,allother employees,guards,nurses, and supervisors within the meaning ofthe Act.[Text of Direction of Elections omitted from publication inthis volume, ]ALBION MALLEABLE IRON COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO),PetitionerandINTERNATIONAL MOLDERS AND FOUNDRYWORKERS UNION OF NORTH AMERICA, LOCAL 413, AFL.Case No.7-RC-1991. April 20, 1953DECISION AND CERTIFICATION OF REPRESENTATIVESFollowing the filing of a petition alleging that a questionaffecting commerce exists concerning the representation of em-ployees of the Employer, and requesting an investigation andcertification of representatives pursuant to Section9 (c) of theNational Labor Relations Act, as amended, the parties, onJanuary 9, 1953, entered into a "Stipulation for Certificationupon Consent Election." In accordance with said stipulation andthe Rules and Regulations of the Board, an election was con-ducted on January 16, 1953, among all production and main-tenance employees at the Employer's Albion, Michigan, plant,excluding clerical employees, engineering employees,techni-cians,watchmen,guards, and foremen and other supervisorsas defined in the Act. The-tally of ballots shows that, of approx-imately 506 eligible voters, 247 cast ballots for the Petitioner,227 cast ballots for the Intervenor, 5 cast ballots against par-ticipating labor organizations, 5 ballots were void, and 11balots were challenged. The challenged ballots are insufficientto affect the outcome of the election.On January 23, 1953, the Intervenor filed objections to theconduct of the election, and, on February 3, 1953, amended ob-jections thereto.On March 12, 1953, following an investigation conducted pur-suant to the Rules and Regulations of the Board, the RegionalDirector issued and duly served on the parties his report onobjections, in which he found without merit all the Intervenor'soriginal and amended objections and recommended that the samebe overruled and that the Board certify the Petitioner as theexclusive bargaining representative of the Employer's em-ployees in the appropriate unit.On March 21, 1953, the Intervenor filed timely exceptions tothe Regional Director's report on objections, requesting thatthe Board,on the basis of its objections,set aside the electionand order a new election.104 NLRB No. 31. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board' finds:1.The Employeris engagedin commerce within the meaningof the Act.2.The labor organizations involved claim to represent cer-tainemployees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and '(7) of the Act.4. In accordance with the agreement of the parties, we findthat all production and maintenance employees at the Em-ployer's Albion, Michigan, iron castings manufacturing plant,excluding clerical employees, engineering employees, techni-cians, watchmen, guards, and foremen and other supervisors asdefined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.5.Because none of the parties except thereto, we herebyadopt the findings of fact as set forth in the Regional Director'sreport on objections.In support of its request that the Board set aside the election,the Intervenor advances the following contentions: (a) That thePetitioner failed to receive a majority of all ballots cast, in-cluding valid, challenged, and void ballots; (b) that the challengedballots are valid and therefore should be counted; (c) that sub-sequent to the election, the Intervenor discovered reasons, un-known to the parties or to the Board agent at the time of theelection, to believe that 6 of the voters reside illegally in theUnited States and that the legality of their residence should beascertained before the outcome of the election can be properlydetermined; (d) that the Board agent, without first seeking per-mission of the Intervenor's representatives, conversed with 2or 3 of the voters in a foreign language within the voting areaand during the voting; and (e) that the Petitioner, through thepurchase of alcoholic drinks and by false promises made priorto the election, sought to influence the voters in their choice ofa bargaining representative.We find no merit in these contentions. As to (a), it is the well-established practice of this Board, sustained by the courts, tocertify only those unions which receive a majority of the validvotes cast.2 As to (b), we find it unnecessary to determine thevalidity of the challenged ballots, because, as noted above, theyare not determinative of the outcome of the election. As to (c),it is unnecessary to consider the merits of the contention, be-cause the question of voting eligibility thus raised is in thenature of a postelection challenge and therefore not a matter forour considerationat thistime.3As to (d), it is undisputed thatthe Board agent conversed with the voters through an interpretersolely to acquaint these non-English-speaking employees withi Pursuant to the provisions of Section3 (b) of theNationalLabor RelationsAct, the Boardhas delegated its powers in connectionwith this case to a three-member panel [ChairmanHerzog and Members Styles andPeterson.]2 Vulcan Furniture Manufacturing Corporation,97 NLRB 1116,and cases cited therein.3 Westinghouse Electric Corporation,91 NLRB 955, 963. POLLOCK MILL CO.227themechanics of voting and asked them in a foreign tongue ifthey understood what had been told them. Whether or not, as theIntervenor contends, the Board agent failed to advise the Inter-venor's representatives in advance of his intentions in thus con-versingwith these voters, it cannot be said that the Board agent,under the circumstances present here, was guilty of improperlyinfluencing the election.4 As to (e), the Petitioner's preelectionconduct containedno elementof coercion and therefore fallswithin the permissible area ofelectioneeringactivities withwhich this Board does not interfere; whether or not the Pe-titioner's statements made during the course of its campaignare true is immaterial to our inquiry.' We therefore overrulethe Intervenor's objections.Because the Petitioner has received a majority of the validvotes cast in the election, we shall certify this labor organiza-tion as the exclusive bargaining representative of the em-ployees of the Employer in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers ofAmerica (UAW-CIO) has been designated and selected by amajority of all production and maintenance employees at theAlbion, Michigan, plant of Albion Malleable Iron Company, ex-cluding clerical employees,engineeringemployees, techni-cians, watchmen, guards, and foremen and other supervisorsas defined in the Act, as their representatives for the purposesof collective bargaining and that, pursuant to Section 9 (a) oftheAct, as amended, the said labor organization is the exclu-sive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.4 we also find without merit the Intervenor's additional contention that voters should be re-quired to have some knowledge of English to entitle them to vote in an election. We findnothingin the Actor in the expressed intentionsof Congress withrespect thereto to supportsuch a contention.6West-Gate Sun Harbor Company, 93 NLRB 830.C.EARL POLLOCK, LEONARD A. CHAPDELAINE, ANDELMER D. CHAPDELAINE, individuallyand as co-partners,d/b/a POLLOCK MILL CO., and POLLOCK MILL COMPANY,a corporation, as successor in interestto C. EARL POL-LOCK, LEONARD A. CHAPDELAINE, and ELMER D.CHAPDELAINE,co-partners,d/b/a POLLOCK MILL CO.andLUMBER AND SAWMILL WORKERS UNION, LOCAL NO.2561, UNITED BROTHERHOOD OF CARPENTERS & JOINERSOF AMERICA, AFL. Case No. 20-CA-704. April 21, 1953DECISION AND ORDEROn January 21, 1953, Trial Examiner Wallace E. Roysterissued his Intermediate Report in the above-entitled proceed-104 NLRB No. 30.